In an action to recover damages for personal injury, loss of services and medical expenses, defendants appeal from an order of the Supreme Court, Kings County, dated June 18, 1968, which granted plaintiffs’ motion, made at a pretrial conference, for a special preference. Order reversed, on the law and the facts, without costs, and motion denied. In our opinion, the record does not contain sufficient evidence to show that defendants at the pretrial hearing acted arbitrarily "and not in good faith with respect to settlement of the action (Paul v. Greyhound Bus Corp., 25 A D 2d 527). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.